Citation Nr: 1701461	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-31 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent since December 31, 2009, for posttraumatic headaches due to a traumatic brain injury (TBI).

2.  Entitlement to an initial rating in excess of 30 percent since December 31, 2009, for vertigo/dizziness due to a TBI.

3.  Entitlement to an initial rating in excess of 10 percent since December 31, 2009, for tinnitus due to a TBI.

4.  Entitlement to a separate initial compensable rating for dyspnea, memory loss, attention and concentration difficulties, insomnia, photophobia, phonophobia, irritability, restlessness, weakness, fatigue, mood swings, anxiety, depression, blurred vision, fainting or blacking out, bilateral dysdiadochokinesia, bilateral dysmetria, ataxia without lateralization, disconjugate gaze, bilateral hearing loss, and ear fullness, to include as caused by the Veteran's service-connected major depressive disorder (MDD) with panic disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from October 1981 to May 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Louisville, Kentucky, Regional Office (RO), and December 2015 and March 2016 decisions of the Appeals Management Center (AMC). In April 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. 

In July 2015, the Board remanded the appeal to the RO for additional action. Attorney work-product in the form of a draft decision of the Board was uploaded into the Veteran's electronic file. This was not the decision of the Board and was not signed by the undersigned Veterans Law Judge. In August 2015, the undersigned Veterans Law Judge wrote a memorandum to the Veteran's file clarifying that the Board remanded, not granted, the appeal.

The Veteran argues that the Board attorney work-product improperly uploaded into the Veteran's file and an email from an individual, ("C.C.") at the RO stating that the decision was "thoroughly reasoned" is evidence that should be considered in adjudicating his claim. The Board decision was not signed by a Veterans Law Judge and is not the decision of the Board. Additionally, an RO employee's opinion as to the disposition of the case has no bearing on a Board decision. The Board reviews the evidence de novo. Therefore, these documents in the Veteran's file were not considered in the analysis and are irrelevant to the Board's determination of the issue above. 

The issues of increased ratings for vertigo/dizziness and tinnitus, as well as entitlement to separate compensable ratings for dyspnea, memory loss, attention and concentration difficulties, insomnia, photophobia, phonophobia, irritability, restlessness, weakness, fatigue, mood swings, anxiety, depression, blurred vision, fainting or blacking out, bilateral dysdiadochokinesia, bilateral dysmetria, ataxia without lateralization, disconjugate gaze, bilateral hearing loss, and ear fullness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's posttraumatic headache disorder has been shown to be manifested by no more than headaches occurring usually every other day and prostrating headaches occurring 1-2 times per week and with symptoms of visual auras, worsening vision, nausea, photophobia, phonophobia, the need to lie down, and constant head pain on both sides of his head.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent since December 31, 2009, for posttraumatic headaches due to a TBI have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.26(a), 4.3, 4.7, 4.14, 4.124a, Diagnostic Codes 8045, 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). The rating criteria for a TBI directs that those symptoms comprising a specific diagnosis be rated under the diagnostic code associated with the diagnosed disorder. 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2016). Therefore, the Veteran's migraine headache disorder is rated according to diagnostic code 8100. A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over last several months. A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over last several months. A noncompensable rating is warranted for migraines with less frequent attacks. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).
	
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In August 2011, the Veteran was afforded a VA TBI examination. The Veteran reported that he had headaches 3-4 times per week, most lasting about 15 minutes if he was able to lie down for several hours. Bad headaches occurred once per week and lasted one day. The headaches began "with visual aura for a couple of minutes followed by a bifrontal headache associated with nausea, photophobia, phonophobia, and a tendency to lie down if he has a chance." The headaches were not prostrating and he was able to continue working.

In January 2012, the Veteran submitted a statement where he reiterated that he gets bad headaches once per week and they last all day. He has to lie down and cannot do anything else on those days. An April 2013 VA treatment record states that the Veteran was getting migraine headaches 2-4 times per week and that lying down and sleeping helped the headache pass. 

At his April 2015 hearing, the Veteran testified that when he gets a headache, it slows down his production at work. He sometimes had to have his production adjusted due to lost time so he continued to meet his production requirements.

In September 2015, the Veteran was afforded a VA TBI examination. The examiner noted that the Veteran had prostrating headaches approximately once per week. In September 2015, the Veteran was also afforded a VA headaches examination. The examiner stated that the Veteran had prostrating migraine headaches 1-2 times per week and that he takes medication for his disorder. The examiner indicated that the Veteran's headache symptoms included constant head pain, pain on both sides of his head, nausea, vomiting, sensitivity to light, and sensitivity to sound. The examiner indicated that the duration of the Veteran's typical head pain is less than one day. A May 2015 private medical record states that the Veteran had frequent headaches, typically bifrontal, which occurred about every other day and were accompanied by worsening vision and visual aura.

The Veteran's posttraumatic headache disorder has been shown to be manifested by no more than headaches occurring usually every other day and prostrating headaches occurring 1-2 times per week and with symptoms of visual auras, worsening vision, nausea, photophobia, phonophobia, the need to lie down, and constant head pain on both sides of his head. Given these facts, the Board finds that the current 30 percent evaluation adequately reflects the Veteran's impairment during the relevant period. 38 C.F.R. § 4.7. A 50 percent rating is not warranted as the Veteran's headaches are not productive of severe economic inadaptability. Although the Veteran has to receive accommodations at work, including having his production requirements altered, he is able to continue working at his job.



ORDER

An initial rating in excess of 30 percent since December 31, 2009, for post-traumatic headaches due to a TBI is denied.


REMAND

The Veteran has separate compensable ratings for vertigo/dizziness and tinnitus. The record is inconsistent as to whether he has Meniere's disease. Remand is necessary to clarify. The Veteran also has many symptoms that may be caused by his service-connected MDD with panic disorder or may be caused by his TBI. Remand is also necessary for clarification as to whether his symptoms are attributable to his MDD with panic disorder.

The case is REMANDED for the following action:

1.  Schedule the Veteran for VA hearing loss and ear disease examinations to obtain an opinion as to whether the Veteran has Meniere's disease. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran has Meniere's disease.

b.  If the Veteran has Meniere's disease:
	
	i.  whether he has hearing impairment with 
vertigo less than once a month, with or without tinnitus.

ii.  whether he has hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.

iii.  whether he has hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.

The examiner's attention is drawn to the following:

*March 2010 written lay statement from the Veteran's former employer that the Veteran had frequent dizzy spells that sometimes impaired his driving ability and required that he cancel appointments with clients and that, although the Veteran was a model employee, he was laid off because of the frequency of his attacks.

*April 2010 written lay statement from the Veteran's friend who is a nurse stating that she had seen him experience vertigo attacks which resulted in him staggering and having to hold on to furniture and walls.

*July 2010 written statement from the Veteran describing the history and symptoms of vertigo, hearing loss, and tinnitus.

*July 2010 VA audiogram results and treatment record.

*April 2011 written statement from the Veteran that he is unable to drive due to his vertigo and anxiety.

*August 2011 VA TBI examination.

*August 2011 VA ear disease examination.

*September 2011 VA audiology examination.

*January 2012 written statement from the Veteran describing his symptoms.

*October 2012 VA Form 9 discussing the Veteran's history and symptoms of vertigo and tinnitus.

*January 2015 letter from the Veteran's VA physician stating that the Veteran cannot drive due to his disabilities and that he should be given accommodations at his job. VBMS Entry 5/8/2015, p. 10.

*March 2015 private treatment records stating the Veteran had a history of vertigo and diagnoses of vertigo and diplopia.

*April 2015 Board hearing testimony.

*April 2015 written lay statement from the Veteran's co-worker describing symptoms of vertigo, dizziness, inability to drive, nausea, disorientation, forgetfulness, and stress and anxiety. VBMS Entry 5/8/2015, p. 13.

*April 2015 written lay statement from the Veteran's co-worker describing symptoms of vertigo, shortness of breath, nausea, disorientation, and work-related difficulties. VBMS Entry 5/8/2015, p. 14.

*May 2015 ear conditions disability benefits questionnaire completed by the Veteran's private physician stating that he had a prior diagnosis of Meniere's syndrome, had symptoms of vertigo, tinnitus, and ear pressure following his TBI, had poor balance, bilateral dysmetria, disconjugate gaze, and had work-related limitations. VBMS Entry 5/8/2015, p. 3-7.

*May 2015 private treatment record stating that the Veteran had a prior diagnosis of Meniere's disease although the physician stated that he thinks it is unlikely the Veteran has Meniere's disease, that the Veteran has hypersensitivity to light and to sound, episodic vertigo with ear fullness, blurred vision, hearing loss, tinnitus, blacking out or fainting, excessive fatigue, headaches, tympanosclerosis, bilateral dysdiadochokinesia, bilateral dysmetria, ataxia without lateralization, inability to keep his balance enough to march, and disconjugate gaze, and that his symptoms seem to be "central in origin, probably secondary to his [TBI] which can mimic symptoms of basilar migraine (vertigo, tinnitus, ear fullness, and headaches)." VBMS Entry 11/30/2015.

*September 2015 VA TBI examination.

*September 2015 VA headaches examination.

*October 2015 VA medical opinion addendum.

2.  Schedule the Veteran for a VA psychiatric disorders examination to obtain an opinion as to whether his symptoms are associated with his service-connected MDD with panic disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether the Veteran's symptoms of dyspnea, memory loss, attention and concentration difficulties, insomnia, photophobia, phonophobia, irritability, restlessness, weakness, fatigue, mood swings, anxiety, depression, blurred vision, fainting or blacking out, bilateral dysdiadochokinesia, bilateral dysmetria, ataxia without lateralization, disconjugate gaze, bilateral hearing loss, and ear fullness are caused by his service-connected MDD with panic disorder. THE EXAMINER MUST PROVIDE A RESPONSE TO EACH OF THESE SYMPTOMS. THE EXAMINER ALSO MUST ACCEPT THAT THE VETERAN HAS A DIAGNOSED TBI.

The examiner's attention is drawn to the following:

*June 2009 VA treatment record stating the Veteran had complaints of anxiety, panic attacks, and that his eyes needed to be checked. VBMS Entry 8/25/2010, p. 98.

*June 2009 VA psychiatric treatment record. VBMS Entry 8/25/2010, p. 57-67.

*July 2009 VA vision treatment record. VBMS Entry 8/25/2010, p. 55-56.

*December 2009 VA treatment record stating that the Veteran had symptoms of a headache, blurred vision, nausea, etc. VBMS Entry 8/25/2010, p. 31-35. 

*July 2010 VA treatment records related to vision. VBMS Entry 8/25/2010, p. 6-11.

*March 2011 VA treatment record where the diagnoses included anxiety. VBMS Entry 9/1/2011, p. 6.

*April 2011 written statement from the Veteran that he is unable to drive due to his vertigo and anxiety.

*May 2011 VA treatment record where the Veteran was seen for complaints of nervousness, anxiety, and dizziness following a panic attack. VBMS Entry 9/1/2011, p. 105.

*June 2011 VA treatment record stating that the Veteran has shortness of breath associated with panic attacks but otherwise denies. VBMS Entry 9/1/2011, p. 112.

*June and August 2011 VA treatment records where the Veteran was seen for anxiety. VBMS Entry 8/22/2011, p. 6, 8.

*June 2011 chest X-ray showing "prominence to the interstitial markings in both lungs." VBMS Entry 9/1/2011, p. 79.

*August 2011 VA mental disorders examination.

*August 2011 VA TBI examination.

*January 2012 written statement from the Veteran describing his symptoms.

*May 2013 VA psychiatric treatment record stating a diagnosis of adjustment disorder with mixed depression and anxiety. VVA Entry 11/25/2014, p. 136-137.

*June 2014 VA psychiatric treatment record. VVA Entry 11/25/2014, p. 19-22.

*July 2014 VA treatment addendum stating that the Veteran has anxiety that affects his ability to drive. VVA Entry 11/25/2014, p. 18.

*October 2014 VA mental disorders examination.

*October 2014 VA mental health treatment record. VVA Entry 11/25/2014, p. 7-8.

*January 2015 VA anxiety testing. VVA Entry 1/23/2015, p. 12.

*January 2015 letter from the Veteran's VA physician stating that the Veteran cannot drive due to his disabilities and that he should be given accommodations at his job. VBMS Entry 5/8/2015, p. 10.

*March 2015 private treatment records stating the Veteran had a history of vertigo and diagnoses of vertigo and diplopia.

*April 2015 Board hearing testimony.

*April 2015 written lay statement from the Veteran's co-worker.

*April 2015 written lay statement from the Veteran's co-worker describing symptoms of vertigo, dizziness, inability to drive, nausea, disorientation, forgetfulness, and stress and anxiety. VBMS Entry 5/8/2015, p. 13.

*April 2015 written lay statement from the Veteran's co-worker describing symptoms of vertigo, shortness of breath, nausea, disorientation, and work-related difficulties. VBMS Entry 5/8/2015, p. 14.

*May 2015 ear conditions disability benefits questionnaire completed by the Veteran's private physician stating that he had a prior diagnosis of Meniere's syndrome, had symptoms of vertigo, tinnitus, and ear pressure following his TBI, has poor balance, bilateral dysmetria, disconjugate gaze, and work-related limitations. VBMS Entry 5/8/2015, p. 3-7.

*May 2015 private treatment record stating that the Veteran has a diagnosis of Meniere's disease although the physician stated that he thinks it is unlikely the Veteran has Meniere's disease, that the Veteran has hypersensitivity to light and to sound, episodic vertigo with ear fullness, blurred vision, hearing loss, tinnitus, blacking out or fainting, excessive fatigue, headaches, tympanosclerosis, bilateral dysdiadochokinesia, bilateral dysmetria, ataxia without lateralization, inability to keep his balance enough to march, and disconjugate gaze, and that his symptoms seem to be "central in original, probably secondary to his [TBI] which can mimic symptoms of basilar migraine (vertigo, tinnitus, ear fullness, and headaches)." VBMS Entry 11/30/2015.

*September 2015 VA TBI examination.

*September 2015 VA headaches examination.

*October 2015 VA medical opinion addendum.

3.  If any of the above symptoms are determined to not be attributable to the Veteran's MDD with panic disorder, schedule the Veteran for relevant VA examinations, including but not limited to, a TBI examination, neurological examination, and cranial nerves examination, to obtain an opinion as to whether the symptoms are residuals of his TBI. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address whether the Veteran's symptoms of dyspnea, memory loss, attention and concentration difficulties, insomnia, photophobia, phonophobia, irritability, restlessness, weakness, fatigue, mood swings, anxiety, depression, blurred vision, fainting or blacking out, bilateral dysdiadochokinesia, bilateral dysmetria, ataxia without lateralization, disconjugate gaze, bilateral hearing loss, and ear fullness are residuals of his TBI.

IN ADDITION TO ANY EVIDENCE ADDED TO THE VETERAN'S FILE AS A RESULT OF THE ABOVE DEVELOPMENT, the examiner's attention is drawn to the following:

*June 2009 VA treatment record stating the Veteran had complaints of anxiety, panic attacks, and that his eyes needed to be checked. VBMS Entry 8/25/2010, p. 98.

*June 2009 VA psychiatric treatment record. VBMS Entry 8/25/2010, p. 57-67.

*July 2009 VA vision treatment record. VBMS Entry 8/25/2010, p. 55-56.

*December 2009 VA treatment record stating that the Veteran had symptoms of a headache, blurred vision, nausea, etc. VBMS Entry 8/25/2010, p. 31-35. 

*July 2010 VA treatment records related to vision. VBMS Entry 8/25/2010, p. 6-11.

*March 2011 VA treatment record where the diagnoses included anxiety. VBMS Entry 9/1/2011, p. 6.

*April 2011 written statement from the Veteran that he is unable to drive due to his vertigo and anxiety.

*May 2011 VA treatment record where the Veteran was seen for complaints of nervousness, anxiety, and dizziness following a panic attack. VBMS Entry 9/1/2011, p. 105.

*June 2011 VA treatment record stating that the Veteran has shortness of breath associated with panic attacks but otherwise denies. VBMS Entry 9/1/2011, p. 112.

*June and August 2011 VA treatment records where the Veteran was seen for anxiety. VBMS Entry 8/22/2011, p. 6, 8.

*June 2011 chest X-ray showing "prominence to the interstitial markings in both lungs." VBMS Entry 9/1/2011, p. 79.

*August 2011 VA mental disorders examination.

*August 2011 VA TBI examination.

*January 2012 written statement from the Veteran describing his symptoms.

*May 2013 VA psychiatric treatment record stating a diagnosis of adjustment disorder with mixed depression and anxiety. VVA Entry 11/25/2014, p. 136-137.

*June 2014 VA psychiatric treatment record. VVA Entry 11/25/2014, p. 19-22.

*July 2014 VA treatment addendum stating that the Veteran has anxiety that affects his ability to drive. VVA Entry 11/25/2014, p. 18.

*October 2014 VA mental disorders examination.

*October 2014 VA mental health treatment record. VVA Entry 11/25/2014, p. 7-8.

*January 2015 VA anxiety testing. VVA Entry 1/23/2015, p. 12.

*January 2015 letter from the Veteran's VA physician stating that the Veteran cannot drive due to his disabilities and that he should be given accommodations at his job. VBMS Entry 5/8/2015, p. 10.

*March 2015 private treatment records stating the Veteran had a history of vertigo and diagnoses of vertigo and diplopia.

*April 2015 Board hearing testimony.

*April 2015 written lay statement from the Veteran's co-worker.

*April 2015 written lay statement from the Veteran's co-worker describing symptoms of vertigo, dizziness, inability to drive, nausea, disorientation, forgetfulness, and stress and anxiety. *January 2015 letter from the Veteran's VA physician stating that the Veteran cannot drive due to his disabilities and that he should be given accommodations at his job. VBMS Entry 5/8/2015, p. 13.

*April 2015 written lay statement from the Veteran's co-worker describing symptoms of vertigo, shortness of breath, nausea, disorientation, and work-related difficulties. VBMS Entry 5/8/2015, p. 14.

*May 2015 ear conditions disability benefits questionnaire completed by the Veteran's private physician stating that he had a prior diagnosis of Meniere's syndrome, had symptoms of vertigo, tinnitus, and ear pressure following his TBI, has poor balance, bilateral dysmetria, disconjugate gaze, and work-related limitations. VBMS Entry 5/8/2015, p. 3-7.

*May 2015 private treatment record stating that the Veteran has a diagnosis of Meniere's disease although the physician stated that he thinks it is unlikely the Veteran has Meniere's disease, that the Veteran has hypersensitivity to light and to sound, episodic vertigo with ear fullness, blurred vision, hearing loss, tinnitus, blacking out or fainting, excessive fatigue, headaches, tympanosclerosis, bilateral dysdiadochokinesia, bilateral dysmetria, ataxia without lateralization, inability to keep his balance enough to march, and disconjugate gaze, and that his symptoms seem to be "central in original, probably secondary to his [TBI] which can mimic symptoms of basilar migraine (vertigo, tinnitus, ear fullness, and headaches). VBMS Entry 11/30/2015.

*September 2015 VA TBI examination.

*September 2015 VA headaches examination.

*October 2015 VA medical opinion addendum.

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

In a January 2016 submission, the Veteran reported that he assisted a VA physician in the use of the VBMS system. While the law recognizes that the Veteran may in whole or in part act as his own advocate, THE VETERAN IS ADVISED that he should avoid discussing his claim and this appeal with any VA employees who may participate in its adjudication on appeal by RO or AMC personnel tasked with the specific responsibility for its development. His action may raise the appearance of undue influence on his appeal by VA employees.  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


